Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The preliminary amendment filed on October 21, 2021 has been entered.
Drawing Objection
1.	The drawings were received on October 21, 2021.  These drawings are accepted.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features such as the adjustable device (see Pub. No. US 20220011805 (Pub.’805) of this application at ¶ 41) and the adjustable device setting (Pub.’805, e.g., ¶¶ 5-6, 24, 45-47, 51) in claims 20, 22 and 32; the screw gear and the screw driver in claim 26 (Pub.’805 ¶ 40); and the adhesive in claim 39 (Pub.’805 ¶¶ 34 and 43) must be shown or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objection
1.	The disclosure is objected to because of the informalities, e.g., each claimed feature such as the adjustable device and the adjustable device setting in claims 20, 22 and 32;  the screw gear and the screw driver in claim 26; and the adhesive in claim 39 should have been designated by a reference character.  See MPEP §§ 608.01(o) and (g).  Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by a person having ordinary skill in the art (PHOSITA).  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	The claim limitation uses the term “means” or “step” or a term used as a substitute
for “means” that is a generic placeholder (also called a nonce term or a non-structural term having
no specific structural meaning) for performing the claimed function; 
(B)	The term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,”
but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing feature” in claims 20 and 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(a) 	Amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform
the claimed function); or
(b) 	Present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
a.	Claim 20 claims “a calibration assembly comprising a lever rotatably received by a base, the lever configured to adjust a device setting of the adjustable device based on a position of the lever; and a split calibration knob configured to be secured to the adjustable device…”  Therefore, the adjustable device is a necessary component of the invention claimed in claim 20.  See Eaton Corp. v. Rockwell Int'l Corp., 323 F.3d 1332, 1339 (Fed. Cir. 2003) (When limitations in the body of the claim rely upon and derive antecedent basis from the preamble, then the preamble may act as a necessary component of the claimed invention.) and MPEP § 2111.02.  See also the term “configured to” in Aspex Eyewear Inc. v. Marchon Eyewear Inc., 101 USPQ2d 2015, 2026 (Fed. Cir. 2012); In re MTD Products Inc., Case No. 2017-2292, Fed. Cir. 8/12/2019; and non-precedential Ex parte Lakkala, 108 USPQ2d 1392 (P.T.A.B. 2013).  
Moreover, claim 32 claims “A method of calibrating an adjustable device comprising… a lever position corresponding to an adjustable device setting;… and attaching an upper knob to the lower knob, via a recess in the cover, in an orientation that corresponds to  the adjustable device setting.”  (Emphases added)
However, the drawings do not show, inter alia, the adjustable device and the adjustable device setting and/or how the adjustable device and the device setting structurally connected to other claimed elements such as the lever and the upper and lower knobs. It is unclear, e.g., (i) how the lever 322 adjusts the device setting of the adjustable device based on a position of the lever 322, and/or how the split calibration knob 100 is secured to the adjustable device as claimed in claim 20; and (ii) how the lever 322 is positioned corresponding to the adjustable device setting as claimed in claim 32. 
b.	Claim 26/20 claims the biasing feature comprising at least one of a lever, a screw gear and a screw driver.  However, the specification (Pub.’805 ¶ 40) inadequately describes and the drawings do not show, inter alia, the screw gear and the screw driver and/or how the lever, the screw gear and/or the screw driver bias(es) or adjust(s) the position of the lever 322 when the lower knob 104 is rotated as claimed. 
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 20-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a.	Claims 20 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. The omitted elements are the element(s) that connect(s) the adjustable device and the device setting of the adjustable device with the other claimed features such as the calibration assembly 310, the split calibration knob 100, etc. in order to perform the claimed functions recited in claims 20 and 32.  
b.	It is unclear whether the term that appears at least twice such as “a lever” in claim 26/20 refers to the same or different things/levers.  Please see double inclusion in MPEP § 2173.05(o).  Applicant is respectfully suggested to identify each claimed element with reference to the drawings.  
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of the PHOSITA.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 20-21, 25-27 and 30, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 20100188756) in view of Kim et al. (US 20200063857 that has the effective filing date (EFD) of August 21, 2018, i.e., before the EFD of May 21, 2019 of this application).
	Claim 20
Maruyama teaches a calibration system for an adjustable device (100, FIG. 8, ¶¶ 3-11), the calibration system comprising: 
a calibration assembly (10, FIGS. 1-2) comprising a lever (not shown, ¶ 37) rotatably received by a base (60), the lever configured to adjust a device setting (e.g., 104, FIG. 8, ¶ 7) of the adjustable device (100) based on a position of the lever (id. ¶¶ 4-11 and 37. See also JP-A-2007-194884 of Sukenari et al. cited at Murayama ¶ 6 and corresponding to US 20070165135); and 
a split calibration knob configured to be secured to the adjustable device (100), the split calibration knob comprising: 
a lower knob (20, FIGS. 1-3 and 5, ¶ 28 et seq.) configured to be rotatably received by the base (via engagement slits 64, FIG. 5, id. ¶ 36) and 
an upper knob (30, FIGS. 1-2 and 4) configured to be secured to the lower knob (20) in an orientation that is independent of the position of the lower knob (20).  Ibid. ¶¶ 28-42 and claims 1-2.
Maruyama teaches the invention substantially as claimed. However, Maruyama does not teach a biasing feature configured to adjust the position of the lever when the lower knob is rotated.
Kim teaches a biasing feature (330e, FIGS. 2 and 6) configured to adjust the position of a lever (330) when the knob (210) is rotated.  Ibid. ¶¶ 51, 80 and 110.
It would have been obvious to the PHOSITA before the EFD of the application to form the biasing feature in Maruyama’s calibration system since it would adjust the position of Maruyama’s lever when Maruyama’s lower knob is rotated as taught or suggested by Kim.  The use of the biasing feature for adjusting the position of Maruyama’s lever would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claim 21
The orientation of Maruyama’s upper knob (30) relative to the lower knob (20) is fixed so that the lower knob (20) can be rotated by rotating the upper knob (30).  Ibid. ¶¶ 38-42. On the other hand, it is well settled that the “wherein” or “whereby” clause that merely states the inherent results of limitations in the claim adds nothing to the claim’s patentability or substance. See Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001); and MPEP § 2111.04.
Claim 25
Maruyama’s upper knob (30) secured to the lower knob (20) is configured to restrict rotation of the upper knob (30) relative to the lower knob (20).  Ibid. ¶¶ 38-42. See also legal precedent cited in claim 21 above.  
Claim 26
Kim’s biasing feature comprises a lever (330, FIGS. 2 and 6).  
Claim 27
Maruyama teaches a shaft (52, FIG. 2) extending from the lower knob (20), the shaft (52) configured to be received by the base (60).  Ibid. ¶¶ 31-34.
Claim 30
Maruyama’s shaft (52) includes a press-fit feature (54, FIG. 2) forming an annular lip around at least a portion of the circumference of the shaft (52).  Ibid. ¶ 31.
Indication of Allowable Subject Matter
Claims 32-39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
Claims 22-24, 28-29 and 31would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
3.	As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
a.	McCord et al. (US 2,746,417) teaches, inter alia, a base (37) upper and lower knobs (67 and 69, FIGS. 1 and 2), a biasing feature comprising a screw gear (41), and an orientation indicator (38).  Ibid. col. 4, l. 16 et seq., and claims 1-15; and   	
b.	Heo et al. (US 20160312882) teaches, inter alia, a knob (110), a base (11), a biasing feature comprising a screw gear (120, 130), and a lever (172).  Ibid. ¶ 63 et seq.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINH LUONG/            Primary Examiner, Art Unit 3656